Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of IMS Health Holdings, Inc. (the “Company”) on Form 10-K for the fiscal year ended December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ari Bousbib, Chairman, Chief Executive Officer& President of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: · The Report fully complies with the requirements of Section13(a)or 15(d) of the Securities Exchange Act of 1934; and · The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented therein. Date: February19, 2016 /s/ Ari Bousbib Ari Bousbib Chairman, Chief Executive Officer& President (Principal Executive Officer)
